Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-3, drawn to method of interpreting echocardiogram with predetermined variance, classified in G16H10/60;
Claims 4-12, drawn to method of interpreting echocardiogram with evaluation option selection and discordant selection indicator, classified in G16H10/60;
Claims 13-16, drawn to method of interpreting and displaying echocardiogram with hover function, classified in G16H30/00;
Claims 17-20, drawn to method of interpreting echocardiogram and displaying evaluation option, classified in G16H30/00.
The inventions are independent or distinct, each from the other because: 
Inventions I, II, III and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, in subcombination I, claim 1 recites “comparing the values of the current data set with values of the prior data set; indicating when a value of the current data set is outside a predetermined variance from that value in the prior data set”. Thus, subcombination I has separate utility such as method of interpreting echocardiogram with predetermined variance. In subcombination II, claim 4 recites, “indicating the suggested evaluation option on the interactive user page as a recommended determination for selection by a cardiologist”. Claim 8 recites, “providing a discordant selection indicator when the cardiologist selects an evaluation option other than the suggested evaluation option thereby”. Thus, subcombination 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a)    The inventions have acquired a separate status in the art in view of their different classification;
b)    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c)    The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries;
d)    The prior art applicable to one invention would likely not be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
A telephone call was made to Christopher Proskey on April 22, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./
Examiner, Art Unit 3686              

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686